DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 8/2/2020 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  






4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 34-40 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2018/0078998 A1) to Sherman (hereinafter Sherman).  
Sherman is directed toward a force delivery device for use in a subterranean formation.  Sherman discloses at paragraph [0021] that the devices are for use in a subterranean well.   Sherman discloses at paragraph [0024] that the device may structurally expand that reads upon Applicants elected species.  Sherman discloses at paragraph [0046] that the expandable material may be in a matrix, which may be made of polysulfones that reads upon an elected species.  Sherman discloses at paragraph [0048] that the matrix may include carbon fibers that reads on Applicants elected species.  Sherman discloses at paragraph [0049] that a protective layer of a polyamide may be present that reads on Applicants elected species of nylon that has a thickness of 0.1 micron to 1 mm that reads on Applicants range.  Sherman discloses at paragraph [0044] that the expandable materials may include nanopowders.  Sherman discloses at paragraph [0045] that the expandable material can include Ca, Li, etc.  Sherman discloses at paragraph [0041] that the expandable material has a compressible force of at least 2000 psig   Sherman discloses at paragraph [0047] that a catalyst may be present to accelerate expansion.  Sherman discloses at paragraph [0094] that in Example 1 a polysulfone matrix has a 25% loading that reads on a range of 10-80% with an iron expandable powder, which reads on Applicants elected species.  Sherman discloses each and every element as arranged in claims 34-40. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766